Citation Nr: 0900045	
Decision Date: 01/02/09    Archive Date: 01/14/09	

DOCKET NO.  06-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Phoenix, Arizona, that granted service connection 
for tinnitus and assigned a 10 percent disability rating, 
effective April 30, 2003, the date of receipt of the 
veteran's claim for disability benefits.


FINDINGS OF FACT

1.  By rating decision dated in September 2004, service 
connection for tinnitus was granted.  A 10 percent disability 
rating was assigned, effective April 30, 2003.

2.  The 10 percent rating assigned for tinnitus disability is 
the maximum evaluation authorized under VA's rating criteria.


CONCLUSION OF LAW

Tinnitus is no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 of VA's Schedule of Rating Disabilities required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  Subsequently, the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's longstanding interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
U.S. Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts as long as 
that interpretation is not plainly erroneous or inconsistent 
with the regulations.  Id. at 1349-50.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Code 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court had erred in not deferring to VA's 
interpretation.

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran 
is limited to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  In this case, the appellant has already been 
assigned a 10 percent rating for tinnitus.  This is the 
maximum schedular rating available for tinnitus under VA's 
rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
The claim must therefore be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the Veterans Claim Assistance Act of 2000 
which describes VA's duties to notify and assist claimants in 
substantiating claims for VA benefits, the Court has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the instant case, the facts are not in 
dispute.  Resolution of the appeal is dependent on the 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As noted 
above, the Board finds that 


						(Continued on next page)





the appellant is already receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


